Citation Nr: 1542187	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  06-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321 for right knee disability, to include degenerative joint disease and chondromalacia patella.

2.  Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321 for left knee disability, to include degenerative joint disease and chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1974 to July 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2003 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied increased evaluations for left and right knee disabilities.  Jurisdiction over the Veteran's claims has since bene transferred to the St. Louis, Missouri, RO.

The Board notes that from June 9, 2009, to July 31, 2009, a 100 percent temporary evaluation was assigned for each knee under 38 C.F.R. § 4.30, for surgery requiring a period of convalescence.  As that period is assigned the maximum possible evaluation, it is not considered to be part of the current appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a May 2012 decision, the Board denied entitlement to evaluations in excess of 10 percent for degenerative joint disease of either knee, as well as entitlement to separate ratings for instability of either knee.  The Veteran appealed these denials to the Court of Appeals for Veterans Claims (CAVC or the Court), which in an August 2013 memorandum decision vacated that portion of the Board's decision that determined referral of the Veteran's disabilities for extraschedular evaluation was not warranted.  The remainder of the decision, including denials of increased schedular evaluations for limitation of motion and separate evaluation for instability, were affirmed by the Court.  These decisions are final, and are not before the Board at this time.

In February 2014, and again in November 2014, the Board remanded the extraschedular claims for additional development and referral to the Director of the Compensation and Pension Service.  All requested actions having been accomplished, they are returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

As is noted above, the questions of increased schedular evaluation and separate evaluations for instability are no longer in appellate status.  Therefore, the Board does not have jurisdiction over them.  However, they have been raised as new claims for increase through VA treatment and examination records, as well as express statements by the Veteran's representative; these statements include allusions to entitlement to special monthly compensation (SMC) based on loss of use.  Akles v. Derwinksi, 1 Vet. App. 118 (1991).  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The schedular criteria fully contemplate the Veteran's subjective complaints related to her service-connected left and right knee disabilities, as well as the objective symptomatology identified by doctors.

2.  There are no symptoms or complaints not accounted for by a service-connected disability.


CONCLUSION OF LAW

1.  The criteria for an extraschedular evaluation of a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2015).

2.  The criteria for an extraschedular evaluation of a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Numerous letters, including those in November 2002, January 2004, November 2007, and April 2010, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained  38 C.F.R. § 3.159(c)(2).  

Multiple VA examinations, to include a recent March 2015 examination, are associated with the claims file.  Examiners made all clinical findings necessary to application of the schedular criteria, but more importantly described the Veteran's subjective complaints and related such to objective findings to permit consideration of extraschedular standards, to include the impact on employment.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Extraschedular Evaluation

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

However, in some instances the application of the Rating Schedule is inadequate to compensate a Veteran for all manifestations and functional impacts of a service connected disability.  In such cases, an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b), which provides that in exceptional cases, where an unusual disability picture is presented, a rating outside the schedule may be assigned.  Discretion for such lies with the Under Secretary for Benefits or the Director, Compensation and Pension Service.

VA in June 2015, following conclusion of the development directed by the Board in February and November 2014, referred the claims to the Director of the Compensation and Pension Service, which that same month issued a decision denying entitlement to extraschedular evaluation under 38 C.F.R. § 3.321.  As the Director has considered the matter in the first instance, the Board now has jurisdiction to consider the merits of the claim.  The Board is not bound by any determination of the Director.  Anderson v. Shinseki, 22 Vet. App. 423 (2009).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, based on the presence of pain, locking, effusion and general "symptoms."  Evaluations under Code 5262 may be based in part upon knee disability related to damage to the bones of the lower leg.  Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  38 C.F.R. § 4.71a.

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation of extension is rated under Code 5261.  The Veteran's knee disabilities here are currently rated 10 percent disabling each under Diagnostic Code 5010, for degenerative arthritis.  This Code provides, by reference to traumatic arthritis under Code 5003, that where there is painful or limited motion and radiographic evidence of arthritis, a 10 percent rating is assignable for each affected joint.  38 C.F.R. § 4.71a.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As is noted above, in that part of the May 2012 decision affirmed by the CAVC, the application of the above schedular criteria was fully considered.  The question to be considered here, as the first prong of the Thun test, is whether those criteria fully account for the Veteran's complaints and symptomatology.

The Board finds that they do.  The Veteran's complaints have, throughout the appellate period, been consistent.  She has reported a high degree of pain in both knees, particularly with use.  She stopped running in 2002 due to the pain, and began to avoid stairs, excessive walking and standing.  The veteran reports flare-ups of symptoms with changes in weather, as when it is cold or rainy.  Family members corroborate that her activity level dropped due to her knee pain; her tolerance for weight bearing is decreased.  She has additionally reported popping and noise in the joints, especially in the mornings, and stiffness.  She wears knee braces, and utilizes a cane.  Her pain has played a role in increasing depressive symptomatology, and has interfered with her sleep.

The schedular criteria, particularly as modified by and applied in conjunction with the DeLuca factors under 38 C.F.R. §§ 4.40, 4.45, 4.59, squarely address the Veteran's symptoms and complaints.  Restrictions on movement and use, both mechanical and imposed by pain, weakness, lack of endurance, fatigability, incoordination, are considered under Codes 5003/5010, 5260, 5261, and 5262.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45(f).  Instability is also considered directly under Code 5257 as a primary criterion.  38 C.F.R. § 4.71a.  These factors are applied to measure impairment with repetitive use and during flare-ups.

Moreover, as the Veteran is service-connected for a psychiatric disability, her reports of increased depression and isolation, as well as sleep disturbances, are accounted for by schedular criteria.  Under Code 9434, her depressive disorder, which is service-connected as secondary to the knee disabilities, such symptoms and complaints are contemplated.  

Simply put, all of the Veteran's complaints related to the left and right knee disabilities, as well as the objectively identified manifestations and secondary effects of such, are addressed by schedular criteria.  The first prong of the Thun test is not met, and no extraschedular evaluation can be assigned.

Although no further analysis of extraschedular entitlement is necessary under Thun, the Board notes note that the evidence fails to meet the second prong of the test as well.  No exceptional disability picture is presented.  The Veteran has not alleged, nor does the evidence show, frequent or extended hospitalizations.  She continues to treat herself at home and in clinical outpatient setting through restriction of activity, medications, and assistive devices.  

Further, no "marked interference with employment" as is described by the regulation is shown.  The Veteran has missed work, and her knee problems have played a part in such, but that which is attributable to the knees is not considered to be "marked."  Leave records she presented for the period through 2006 show on average 2 days a month were missed from work, and such was not clearly attributed to a medical need; most of the time appears to be annual, and not sick, time.  Additionally, two days a month is not excessive.  Moreover, in statements made around the time of submission of these records, the Veteran reported that she was missing work due to nonservice-connected hip and back pain, and not her knees.

The Veteran is not currently working, and has been found to be unemployable since June 2009, due to service-connected disabilities.  Such has been attributed to depression and knee pain.  There was clearly an increase in employment impacts over the course of the appeal.  However, while examiners and treating doctors uniformly agree that the service-connected left and right knee conditions would have an impact on employment of a physical nature, the Veteran could perform sedentary work, such as she was required to do as a desk-bound benefits counselor.  The most recent examiner, for example, stated that she could do clerical or retail work, as the Veteran remained capable of ambulation and light lifting.  

The Board recognizes that the Veteran has competently and credibly reported that her knee conditions have impacted her work, and this is clearly true.  However, the degree to which this is true is not "marked."  When documented, missed work time is fairly minimal.  After stopping work, reports of inability relate more to psychiatric limitations than physical, and such are accounted for and compensated under other applied schedular criteria (Code 9434) as well as the grant of entitlement to a total disability rating based on individual unemployability (TDIU) under 38 C.F.R. § 4.16, which the Board note sis itself a form of extraschedular entitlement.  In sum, the knee disabilities limit employment to a degree less than marked, and therefore extraschedular entitlement under 38 C.F.R. § 3.321 is not appropriate.


ORDER

Extraschedular evaluation under 38 C.F.R. § 3.321 for right knee disability, to include degenerative joint disease and chondromalacia patella is denied.

Extraschedular evaluation under 38 C.F.R. § 3.321 for left knee disability, to include degenerative joint disease and chondromalacia patella is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


